Citation Nr: 0431476	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals, injury supraspinatus muscle involving right 
shoulder.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran served in the Army National Guard, including 
during periods of active duty training from February 1980 to 
April 1980, and from March 1985 to June 1985.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and August 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The veteran and his spouse 
testified in support of these claims at a hearing held at the 
RO in November 2003.

The veteran also initiated an appeal of the RO's February 
2003 rating decision granting an effective date of November 
23, 1998, for a grant of service connection for a cervical 
spine disability.  However, after the RO issued a statement 
of the case in response, the veteran did not submit a VA Form 
9 (Appeal to Board of Veterans' Appeals) or any other 
document that could be construed as a substantive appeal 
perfecting his appeal with regard to that issue.  As well, 
the veteran perfected an appeal of the RO's March 2004 rating 
decision assigning an effective date of March 21, 2002, for 
an increase in the evaluation assigned the veteran's service-
connected right shoulder disability to 20 percent.  Since 
then, however, in written statements received in May 2004 and 
August 2004, the veteran has withdrawn his appeals with 
regard to these issues and the RO has not certified them for 
appellate review.  Therefore, even though the RO included 
these issues in March 2004 and July 2004 statements of the 
case, these issues are not in appellate status and any 
failure to discuss them is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In a VA Form 21-4138 (Statement in Support of Claim) received 
in July 2004, the veteran raises a claim that is not now 
before the Board for appellate review.  Specifically, he 
requests the RO to decide his claim for service connection 
for numbness in his right hand and right lower extremity 
secondary to his service-connected right shoulder disability.  
This matter is referred to the RO for appropriate action.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to these claims. 


REMAND

The veteran seeks service connection for a low back disorder 
and an increased evaluation for a service-connected right 
shoulder disability.  Additional action is necessary before 
the Board can adjudicate this appeal.

First, in a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 2004, the veteran mentioned, in part, his 
low back claim and requested a Board hearing at the RO.  In 
July 2004, he submitted another VA Form 9 requesting the same 
type of hearing, but without specifying whether he wanted 
such a hearing to present testimony in support of his low 
back claim, right shoulder claim, or earlier effective date 
claims, which, as previously indicated, have since been 
withdrawn.  In addition, attached to the VA Form 9 are forms 
requesting a local hearing at the RO before a Hearing Officer 
and indicating that the veteran would like to present 
evidence at this hearing before certification of his appeal 
to the Board.  To date, the RO has not satisfied the 
veteran's hearing requests.  A remand is thus necessary so 
that the AMC can clarify whether the veteran wishes to 
present testimony in support of both of the claims now on 
appeal, and if so, what type(s) of hearing(s) the veteran 
prefers. 

Second, the evidence of record includes an August 2004 letter 
to the veteran's Senator responding to the Senator's inquiry 
on behalf of the veteran.  Therein, the RO informs the 
Senator that the veteran was granted entitlement to service 
connection for a back disorder, effective from March 21, 
2002.  According to the evidence available to the Board, 
however, that claim is still in appellate status.  Certainly 
there is no rating decision in the claims file indicating 
otherwise.  If the Board is mistaken in this belief, on 
remand, the AMC should associate documentation with the 
claims file indicating such is the case.  If not, the AMC 
should clarify in writing in the record that that claim has 
not been granted and is still in appellate status. 

Third, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate assistance regarding 
his claims.  

More specifically, there appears to be relevant evidence that 
is outstanding and needs to be secured.  For instance, in 
June 2001, the veteran submitted incomplete VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) to the RO indicating that he 
had received back treatment at Clarion Health and Wishard 
Hospital.  To date, the RO has not endeavored to obtain 
records of this treatment.  Moreover, the Social Security 
Administration has submitted records pertaining to the 
veteran's disability, but these records include only one page 
of medical documents from one of these facilities.  Given 
that such records may be pertinent to the veteran's claims, 
the AMC should secure them on remand.  First, however, the 
AMC should contact the veteran and ask him to identify with 
specificity all pertinent medical providers whose records 
should be secured in support of this appeal. 

This case is REMANDED for the following:

1.  The AMC should clarify in writing in 
the record whether the veteran's claim 
for service connection for a low back 
disorder has been granted, and if so, 
associate with the claims file 
documentation substantiating this fact.

2.  The AMC should contact the veteran 
and request him to:
a) clarify whether he wants to 
present testimony at a hearing in 
support of both of the claims now on 
appeal and what type(s) of 
hearing(s) he prefers; 

b) provide the complete names, 
addresses and dates of treatment of 
all health care professionals, VA 
and non-VA, who have evaluated his 
low back and right shoulder since 
his discharge from service and whose 
records are not already in the 
claims file.  The RO should seek 
specific information regarding the 
veteran's treatment at Clarion 
Health and Wishard Hospital and 
secure all necessary authorizations 
for the release of the veteran's 
treatment records.  

3.  The AMC should request, obtain and 
associate with the claims file the actual 
clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
identified health care providers.  If any 
pertinent records are unavailable, the 
AMC should document this fact in writing 
in the record.

4.  The AMC should then schedule the 
veteran for the type(s) of hearing(s) he 
requests.



5.  The AMC should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claims, 
indicating whether the veteran should 
submit such evidence or whether the AMC 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to his claims.  
The AMC should afford the veteran an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

6.  Once all development is completed, the 
AMC should readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, this case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


